Citation Nr: 0515958	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  02-06 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim for service 
connection for a nervous disorder.

On December 2002 the veteran filed a substantive appeal and 
elected to have the case decided without a hearing.   


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for 
entitlement to service connected psychiatric disorder has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate these claim and obtained all 
relevant evidence designated by the appellant.

2.  The service medical records are negative for any findings 
attributable to an acquired psychiatric disorder and the only 
post-service competent evidence of a psychiatric disorder, to 
include a generalized anxiety disorder, PTSD and major 
depression with psychotic features, is dated decades post-
service; the preponderance of the evidence is against a 
causal relationship between a current psychiatric disorder, 
to include claimed PTSD, and any incident of service, to 
include any combat or combat-like conditions the veteran may 
have been exposed to during his active duty in World War II.  


CONCLUSION OF LAW

A psychiatric disorder, to include claimed PTSD, major 
depression with psychotic features, and an anxiety disorder, 
was not incurred in or aggravated by active military service, 
nor may any psychotic disorder that may be present be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f), 3.307, 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

The Board concludes that the discussions in the December 2003 
Board remand; the August 2001 rating decision; the May 2002 
Statement of the Case; the September 2004 Supplemental 
Statement of the Case and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claim for service connection, 
complied with VA's notification requirements and set forth 
the laws and regulations applicable to the veteran's claim.  
Further, the April 2001 and March 2004, letters from the RO 
to the veteran informed him of the types of evidence that 
would substantiate his claim, that he could obtain and submit 
private evidence in support of his claim, and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
notice was provided to the veteran on April 2001, before the 
August 2001 RO decision that is the subject of this appeal.  
Further, the veteran has been presented subsequent 
opportunities to present any evidence in his possession or 
that he could obtain that would substantiate his claim.  
Thus, the Board finds that the veteran received VCAA notice 
at the required time in this case (prior to the initial 
rating decision).   

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the letter of April 2001 from the RO provided 
to the appellant stated that the appellant was asked to 
inform the RO of any additional information that the veteran 
would want the RO to obtain, and the March 2004 letter asked 
the veteran to identify any other information that may 
support his claim and to send to the RO any evidence in his 
possession that supported his claim.  Accordingly, the Board 
finds that the "fourth element," was met and the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim for service connection.  In 
the letters noted above, the RO asked the veteran to inform 
the RO about any additional information or evidence that he 
wanted the RO to obtain.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Second, VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
December 2002, January 2003, and August 2004, correspondence 
and notified the veteran of the enactment of the VCAA.  The 
RO notified him of the types of evidence required to 
substantiate his claim and that VA would obtain such records 
if their release were authorized.  The RO advised the veteran 
to identify any evidence not already of record, and to 
complete authorization forms (VA Forms 21-4142) as needed for 
the release of any such evidence pertaining to the issue 
currently on appeal and a medical history form.  The RO 
advised the veteran that it would obtain such records if 
their release were authorized. 

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the Board 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. § 5103(a) 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The duty to notify has thus been satisfied, as the 
veteran has been provided with notice of what is required to 
substantiate his claim.

As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran has a current 
low back disability linked to service, began during or is 
causally linked to service, the Board notes that, in the case 
of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of a 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002)); 
38 C.F.R. § 3.159(c)(4) (2004). 

The service medical records show no psychiatric disorder and 
the only post-service evidence of a psychiatric disorder, to 
include a generalized anxiety disorder and PTSD, is dated 
decades post-service.  A VA psychiatric examination was 
conducted, pursuant to the Board's December 2003 remand, but 
that evaluation did not result in a diagnosis of a current 
psychiatric disorder, to include claimed PTSD.  The veteran's 
representative has expressed dissatisfaction with that 
examination, noting that it did not include a nexus opinion 
or acknowledge antecedent evidence of a psychiatric 
diagnosis, but the examination in question failed to diagnose 
any psychiatric disorder at that time.  Under these 
circumstances, the Board finds that the evidence is 
sufficient to make a decision on the claim; there is no duty 
to provide another examination or opinion.  38 U.S.C. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Background

The veteran's service personnel records reflect that he 
served in the Navy from May 1945 through October 1945.  The 
veteran's service medical records, to include his separation 
examination and clinical evaluation of, were negative for any 
findings attributable to an acquired psychiatric disorder.  

In April 2000, the veteran submitted an application for VA 
benefits for a nervous condition.  Post-service VA medical 
records showed that he was seen for psychiatric/psychological 
consultations starting on February 2001.  In May 2001 the 
veteran was diagnosed with an anxiety disorder and was 
assigned a Global Assessment of Functioning (GAF) of 50. 

In April 2004 the veteran underwent a private psychiatric 
examination.  The clinician noted that the he had normal 
speech and communicated clearly.  The veteran seemed to be 
mildly depressed, moderately anxious and irritable.  The 
clinician indicated that he was coherent, goal oriented, 
logical, and normal for his culture in most other aspects.  
The clinician observed that the veteran exhibited paranoia, 
but did not find any evidence of illusions, perceptual 
distortions, hallucinations, and suicidal or homicidal 
ideation.  The clinician provided a diagnosis of major 
depression disorder with psychosis and PTSD.  A stressor for 
PTSD was not identified.  There is no indication that the 
clinician reviewed the veteran's service or post-service 
medical records in preparation for the evaluation.  

On June 2004 the veteran underwent a VA examination.  He 
related that during service he was hospitalized in New Guinea 
for reasons other than psychiatric.  The veteran stated that 
while he was hospitalized, he was aware that the Japanese 
threatened to encroach near the perimeter of the hospital.  
The veteran reported that he never saw combat during service 
and that his life was never in danger at any time during his 
military career.  

The examiner found that the veteran's mood was euthymic and 
his affect was appropriate.  His thoughts were logical and 
goal oriented.  The examiner found no evidence of psychotic 
thinking.  He did not diagnose any type of psychiatric 
disorder.  Specifically, the examiner concluded that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
The examiner noted that the veteran's primary support group, 
his wife and son were seriously ill and that he also suffered 
from acute and chronic health ailments.  He assigned the 
veteran a GAF score of 65. 

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).


Analysis

The veteran's service medical records are negative for any 
findings attributable to an acquired psychiatric disorder.  
The earliest post-service medical evidence that shows that 
the veteran was evaluated or treated for psychiatric symptoms 
is dated in February 2001.  The first diagnosis for a 
psychiatric disorder appears in a medical report dated in May 
2001, when the veteran was diagnosed with an anxiety disorder 
and was assigned a GAF of 50.  The clinician did not link the 
disorder to any incident in service.  With respect to 
negative evidence, the Court of Appeals for Veterans Claims 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999). 

The clinician who diagnosed the veteran as having major 
depression with psychosis and PTSD in May 2004, did not link 
either disorder to any incident in service.  The clinician 
did not indicate the basis for the diagnosis of PTSD.  The VA 
examiner who conducted the June 2004 examination, after a 
review of the file and interview of the veteran, failed to 
report any psychiatric diagnosis and specifically determined 
that the veteran did not meet the diagnostic criteria for 
PTSD.

With respect to a diagnosis of PTSD, the Board noted in its 
earlier remand during this appeal that the evidence was in 
equipoise as to whether the veteran engaged in combat with 
the enemy during his active duty with the Navy in the south 
Pacific during WW II.  Subsequent history obtained from the 
veteran upon the June 2004 VA psychiatric examination 
indicates that he did not have combat duty, although the 
veteran asserted that his knowledge that the Japanese 
threatened to encroach the perimeter of the hospital where he 
was a patient in New Guinea qualifies as combat.  The primary 
impediment here, however, is the absence of a competent 
diagnosis of PTSD linked to this or any other incident of 
service.  In fact, the preponderance of the evidence is 
against a current diagnosis of PTSD.  The Board finds that 
the June 2004 psychiatric examination outweighs the earlier 
private medical statement regarding this question because, 
aside from the fact that the former is more current, it is 
more thorough in nature.  The Board remanded this appeal for 
the specific purpose of providing the veteran a psychiatric 
examination to determine if he met the diagnostic criteria 
for PTSD and, if so, whether it was linked to service, and 
that evaluation ruled out a current diagnosis.  Service 
connection is not warranted for PTSD in the absence of a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Board recognizes the veteran's contentions regarding the 
diagnosis and etiology of his PTSD.  However, as a layperson, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of diagnosis of  PTSD or 
medical causation of his anxiety disorder or major 
depression.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  These bare contentions in this regard are no more 
than unsupported conjecture, and have no probative value.  
Id.    

In sum, the service medical records are negative for any 
findings attributable to an acquired psychiatric disorder and 
the only post-service competent evidence of a psychiatric 
disorder, diagnosed at various times as a generalized anxiety 
disorder, PTSD and major depression with psychotic features, 
is dated decades post-service.  The preponderance of the 
evidence is against a causal relationship between a current 
psychiatric disorder, to include claimed PTSD, and any 
incident of service, to include any combat or combat-like 
conditions the veteran may have been exposed to during his 
active duty in World War II.  

For the reasons stated above, the Board finds that service 
connection for a psychiatric disorder is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990);  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).








ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


